—In an action, in effect, for a judgment declaring that the insurance policy issued by the defendant, New York Central Mutual Fire Insurance Company, provides coverage to Susan Schwartz, the defendant in an underlying personal injury action entitled August v Schwartz, pending in the Supreme Court, Suffolk County, under Index No. 98-00106, the defendant appeals from an order of the Supreme Court, Suffolk County (Seidell, J.), dated September 19, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed, and the matter is remitted to the Supreme Court, Suffolk County, for the entry of an appropriate judgment declaring that the insurance policy issued by the appellant does not cover Susan Schwartz in the underlying action.
We reject the Supreme Court’s conclusion that the appellant’s policy covered Susan Schwartz in the underlying personal injury action. The policy at issue contained a provision specifically excluding Schwartz’s vehicle in the underlying action from liability coverage. Thus, the policy did not extend coverage to Schwartz in the underlying action (see, Jerge v Buettner, 90 NY2d 950; cf., Handelsman v Sea Ins. Co., 85 NY2d 96). Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.